Citation Nr: 1111034	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-28 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the appellant submitted a timely substantive appeal from a June 2004 rating decision that denied service connection for the cause of the Veteran's death and dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.

2.  Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151, due to VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  He died on September [redacted], 2003; the appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which held that the appellant did not submit a timely substantive appeal from a June 2004 rating decision that denied service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318.

It is also on appeal from a June 2008 rating decision that denied DIC benefits under the provisions of 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  On July 1, 2004, the RO sent the appellant notice of a June 2004 rating decision that denied service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318.

2.  The appellant submitted a notice of disagreement with the June 2004 rating decision in September 2004.

3.  On May 10, 2005, VA issued a statement of the case (SOC) with a cover letter.

4.  Thereafter, the appellant submitted no correspondence to VA until December 2005.  

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that VA medical treatment of the Veteran's squamous cell carcinoma of the tongue resulted in an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for a timely filed substantive appeal from a June 2004 rating decision that denied service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 (2010).

2.  The criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1151, due to VA treatment, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.358 and 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The Board notes that the Court has determined that the VCAA is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed with respect to the issue of whether the appellant submitted a timely substantive appeal from a June 2004 rating decision.  Nevertheless, the Board observes that the appellant had actual knowledge of the evidence needed to show that her appeal was timely filed.  In this regard, an August 2007 Statement of the Case provided the appellant this information.

The Board observes that VA did not provide the appellant VCAA notice with regard to the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1151. 

In this regard, VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that the notice defect did not affect the essential fairness of the adjudication of the appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1151, and that she was not prejudiced thereby.  The appellant has been represented by a service organization during the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  Additionally, the record reflects that she had actual knowledge of the information and evidence necessary to substantiate her claim.  In this regard, a December 2008 SOC provided the appellant with the criteria necessary to substantiate claims under 38 U.S.C. § 1151, and explained why the claim was denied.  The appellant submitted pertinent contentions in May 2007, September 2007, February 2008, and July 2008 that demonstrate that she had actual knowledge of the evidence required to substantiate her § 1151 claim.  See Sanders, supra.

Duty to Assist

The record contains the Veteran's service treatment records and VA and private medical records.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

VA obtained a medical opinion in May 2008 with respect to the appellant's § 1151 claim.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's medical records.  It considers all of the pertinent evidence of record, to include the statements of the appellant.  A rationale was provided for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Legal Analysis 

With respect to each of the appellant's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Whether the Appellant Submitted a Timely Substantive 
Appeal from a June 2004 Rating Decision

Under VA regulations, an appeal consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2010).  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the Veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b)(1) (2010).  This may be extended for a reasonable period on request for good cause shown.  38 C.F.R. § 20.303 (2010).  An RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  See 38 C.F.R. § 19.32 (2010).

In this case, a June 2004 rating decision denied service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318.  A letter dated July 1, 2004, notified the appellant of that decision.  The appellant filed a NOD in September 2004, and the RO issued an SOC on May 10, 2005.  The SOC cover letter included notice that an enclosed VA Form 9, Appeal to the Board of Veteran's Appeals, must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the appellant of the rating decision.  The cover letter included the provision that if VA did not hear from the appellant within this time period, VA would close her case.  The letter also included that a request for an extension should be made prior to the expiration if the time limit.  The cover letter and SOC were sent to the appellant's current address of record, and were not returned as undelivered.  

In August 2005, the Veteran's current service organization submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In December 2005, the appellant submitted correspondence alleging that she had been contacting VA on a monthly basis about her DIC claim.  She asked for an updated status report in writing.  

The appellant's December 2005 correspondence was received months after the time limit for filing a substantive appeal, which in this case was July 9, 2005, 60 days after the issuance of the SOC.  The Veteran's claims file does not contain any Reports of Contact showing that the appellant contacted VA about her claims after issuance of a SOC in May 2005.    

In response to the appellant's December 2005 correspondence, VA sent her a March 2006 letter explaining that VA had not received a substantive appeal within the required time limit, so her appeal had been closed and the decision was considered final.  The appellant submitted correspondence in March 2007 that VA considered an NOD with the March 2006 decision.  The RO issued an SOC in August 2007.  

The Board acknowledges the decision of the Court in Percy v. Shinseki, 23 Vet. App. 37 (2009) which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.

However, unlike the claimant in Percy, the RO did not treat the appellant's claim as if it were a timely completed appeal.  On the contrary, after determining that the appellant had not submitted a timely substantive appeal, the RO notified her that VA did not receive a substantive appeal within the required time limit, so her appeal had been closed and the decision was considered final.  Further, the RO did not treat any correspondence from the appellant as a timely substantive appeal, and thus did not waive the right to close her claim.  Accordingly, the Board concludes that this case may be distinguished from Percy, and that dismissal of the claims by the RO was warranted.

Additionally, the Board has considered whether the appellant filed a timely request for an extension of the time limit to file a substantive appeal.  The Board notes that VA regulations specifically state that a request for an extension of the 60-day period for filing a substantive appeal must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.  After reviewing the claims file, however, the Board notes that prior to the expiration of the period for filing a timely substantive appeal, no document was filed by the appellant that can be construed as a timely request for such an extension.  Therefore, the Board finds that the appellant did not submit a timely request for an extension of the time limit for filing a substantive appeal.

The Board has reviewed the entire record.  The appellant did not file any correspondence within 60 days after the SOC and cover letter were issued on May 10, 2005.  Thus, the appellant did not file a timely substantive appeal.  Furthermore, the record does not reflect that the appellant made a timely request for an extension of the time limit for filing her substantive appeal.  See 38 C.F.R. § 20.303.  

As there is no legal basis upon which to find that the appellant timely completed an appeal from the June 2004 rating decision that denied service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318, her appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

DIC Benefits under the Provisions of 38 U.S.C.A.
§ 1151, due to VA Treatment

Under the applicable VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

A precedent VA General Counsel (GC) opinion held that, under the provisions of 38 U.S.C.A. § 1151, benefits may be paid for a disability or death attributed to the VA's failure to diagnose and/or treat a preexisting condition when the VA provides treatment or an examination.  See VAOPGCPREC 5-2001 (Feb. 5, 2001).  The GC indicated the factual elements necessary to support a claim under § 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

The appellant essentially contends that VA administered steroids to the Veteran after his chemotherapy and radiation therapy that caused diabetes mellitus, type II.  It is asserted that the diabetes mellitus postponed surgical treatment of the cancer, and caused the cancer to spread to the main artery of his brain which was inoperable.  She also notes that after the Veteran's chemotherapy she was instructed to administer unspecified medication to him that should have been discontinued.  She relates that a private doctor, Dr. B., related that VA's medication added to the Veteran's early death.  

The Veteran's certificate of death reveals that he was pronounced dead on September [redacted], 2003.  The immediate cause of death was metastatic squamous cell cancer of the tongue.  The section for Other Significant Conditions lists PTSD.  

VA treatment records reflect that the Veteran was diagnosed with squamous cell carcinoma of the tongue in November 2002.  The Veteran refused suggested surgical resection and was treated with chemotherapy and radiation.  A pertinent August 2003 impression was "[s]uspect unmasked diabetes mellitus vs. stress induced hyperglycemia with prolonged increased glucoses, past intolerance noted in the late 90s."  A September 2003 discharge summary lists steroid-induced diabetes as a pertinent clinical diagnosis noted but not treated.  

Private emergency and inpatient records dated from July 17 to 29, 2003, include notes from Dr. B.  The Veteran was admitted through the emergency room with sepsis syndrome and severe hypernatremia.  The principle diagnosis at discharge was sepsis syndrome with severe hypernatremia, volume contraction and hyperglycemia; probable right lower lobe pneumonia; tongue cancer, probably stage 3, status-post chemotherapy and radiation therapy; severe cachexia; and chronic mouth pain.  The treatment records include no indication that steroids prescribed by VA resulted in diabetes, or that VA should have ceased treatment by steroids after the Veteran underwent chemotherapy and radiation therapy.  

A May 2008 VA medical opinion provides that the examiner reviewed the Veteran's medical records, and notes that his widow contended that steroids used by VA to treat his cancer following chemotherapy and radiation caused diabetes which caused the cancer to spread.  The opinion reviews the Veteran's pertinent medical history in detail.  It notes that the Veteran was treated with decadron for control of tongue swelling and associated pain.  It notes that records showed a diagnosis of steroid-induced diabetes, but that an August 2003 treatment note indicated that it was felt that the Veteran had diabetes that was unmasked by his steroids, as he had elevated glucose in the late 1990s.  In addition, the HGBA1c elevation was out of proportion to the duration of the steroid treatment.  

The examiner provided the opinion that the Veteran died of tongue cancer.  The examiner noted that steroids had been required because of tongue swelling related to the cancer.  The examiner opined that this was standard care in this sort of case, and that the steroids likely prolonged the Veteran's life by preventing his sudden death from respiratory obstruction from tongue swelling.  The examiner stated that diabetes was not known to cause tongue cancer to spread.  The examiner concluded that there was no evidence of error, negligence or lack of proper skill on the part of VA, and that the Veteran did not have an unexpected outcome.  

The Board finds that the May 2008 VA opinion is highly probative evidence against the appellant's claim.  It was based on a detailed review of the medical evidence, and is supported by specific references to it.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

Moreover, VA clinical records reflect that the Veteran provided informed consent as to the course of his VA treatment until he became nondecisional in September 2003.  May and June 2003 progress notes indicated that the Veteran had adequate knowledge of his disease process, and understood his medications purpose/regime and side effects.  In August 2003, it was noted that the Veteran's treatment plan had been discussed with the Veteran.  The plan was noted as will try to obtain pain control, avoid over-sedation, gradual diabetic control, and potential transfer to a palliative care facility.  An August to September 2003 VA hospitalization summary reflects that a family meeting took place on September 10th, that it was determined that the Veteran was not decisional, and his spouse was contacted.  It was noted that discussion was held regarding the Veteran's disease process and severe pain management.  It was explained that the Veteran's condition was terminal, that he was dying, and that the recommendation was for comfort measures only.  The spouse agreed to this and DNR (do not resuscitate) status.

The appellant's own contentions do not constitute medical evidence in support of her claim.  She has made no contentions based on observable symptoms and thus her credibility is not an issue.  She herself is not competent to diagnose the etiology of the Veteran's diabetes mellitus or any other disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, her assertions cannot constitute competent medical evidence that VA steroid treatment of the Veteran resulted in additional disability and also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In sum, the competent medical evidence demonstrates that the appellant is not entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1151, due to VA treatment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

As a substantive appeal was not timely filed, the Board lacks jurisdiction to consider the claims for service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318, and the appeal is denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1151, due to VA treatment, are denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


